DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a locating system configured to locate...”
“a longitudinal guidance module configured to control longitudinal movement...”
“a driving path module configured to define a driving path...”
“an adaptive cruise control function configured to adjust a time gap...”
in claims 1-7. A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Application Specification, para. [0028]: The driver assistance system shown in FIG. 1 includes a locating system 10, for example an angle-resolving radar sensor, and a longitudinal guidance module 12, which controls the longitudinal guidance of the vehicle based on the location data received from locating system 10 by outputting commands to a drive system of the vehicle, which is not shown, via an output 14.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the host vehicle".  There is insufficient antecedent basis for this limitation in the claim.
The limitation “modify the longitudinal guidance function within a context of a more rapidly commencing acceleration in response to a command of the driver” in claim 1 is unclear which renders the claim indefinite. The metes and bounds required are unclear regarding within a context when rapidly commencing acceleration; it is unclear the metes and bounds required regarding “within a context”. Also, the terms “more rapidly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For 
Claim 1 recites the limitation "the driver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the situation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “different threshold values for the position of the gas pedal or of the hand grip apply for the reduction of the width of the driving path and for the reduction of the time gap”. Claim 7 is considered indefinite because claim does not clearly set forth the metes and bounds of the limitation. Applicant’s specification described on page 13 lines 15-24 the stronger the lateral position (the position perpendicular to the driving direction) of  preceding vehicle 26 deviates from the center of lane 28, or from the center of driving path 18, and the faster the transverse movement of the preceding vehicle takes place, the more strongly the gas pedal threshold or the twist grip threshold is lowered”. Applicant’s specification also described on page 16 lines 13-15 that the “Threshold values S1 to S7, which are checked in steps St4 and St5, may be constant or varied according to the situation, depending on the specific embodiment”. It is unclear to whether the metes and bounds of the limitation “different threshold values for the position of the gas pedal or of the hand grip apply for the reduction of the width of the driving path and for the reduction of the time gap” requires different threshold values for the position of the gas pedal, different threshold values of the hand grip, different threshold values for the reduction of the width of the driving path, different threshold values for the reduction of the time gap, or a threshold value for the reduction of the width of the driving path and another threshold value for the reduction of the time gap.  Further, it is unclear whether the threshold 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0276246A1 (“Kuze”), in view of US 2010/0057321A1 (“Randler”).
As per claim1 Kuze discloses
A driver assistance system for a motor vehicle, comprising:
a locating system configured to locate preceding vehicles (see at least Kuze, para. [0033]:  The millimeter wave radar 10 transmits millimeter waves from the subject vehicle to the front side while scanning the horizontal plane with the millimeter waves and receives reflected millimeter waves. Then, the millimeter wave radar 10 transmits the transmission/reception information of the millimeter waves as a radar signal to the ACC ECU 30. The millimeter wave radar 10 can detect a vehicle in front that travels ahead of the subject vehicle.); and
a longitudinal guidance module configured to control longitudinal movement of the host vehicle as a function of location data of located objects (see at least Kuze, para. [0043-0046]: When there is a vehicle in front, the running control unit 33 reads a set inter-vehicle time from the setting storage unit 35 at a predetermined time interval and uses the set inter-vehicle time as a target inter-vehicle time. The running control unit 33 sets the target acceleration/deceleration required to make the time between the subject vehicle and the vehicle in front equal to the target inter-vehicle time at a predetermined time interval, on the basis of the difference between the time between the subject vehicle and the vehicle in front and the target inter-vehicle time. When the target acceleration/deceleration is a positive value, the running control unit 33 sets target acceleration and transmits the target acceleration as an engine control signal to the engine control ECU 20. When the target acceleration/deceleration is a negative value, the running control unit 33 sets target deceleration and transmits the target deceleration as a brake control signal to the brake control ECU 21.),
an adaptive cruise control function configured to adjust a time gap between the host vehicle and a target object located inside the driving path to a setpoint value (see at least Kuze, para. [0046]: The following control of the vehicle in front performed by the running control unit 33 will be described below. When there is a vehicle in front, the running control unit 33 reads a set inter-vehicle time from the setting storage unit 35 at a predetermined time interval and uses the set inter-vehicle time as a target inter-vehicle time. The running control unit 33 sets the target acceleration/deceleration required to make the time between the subject vehicle and the vehicle in front equal to the target inter-vehicle time at a predetermined time interval, on the basis of the difference between the time between the subject vehicle and the vehicle in front and the target inter-vehicle time.), 
wherein the longitudinal guidance module further includes a dynamic function configured to, under certain conditions indicating that the target object will leave the driving path (see at least Kuze, para. [0052]: When it is determined that there is no vehicle in front (No in S103), the setting control unit 34 acquires the current subject vehicle speed detected by the vehicle speed sensor 11 and overwrites the current subject vehicle speed as a new set vehicle speed to the setting storage unit 35 (S111; the update of the set vehicle speed). In Step S111, the update of the set inter-vehicle time is not performed. As described above, until the operation of the accelerator pedal 12a is turned off, Steps S103 and S111 are repeatedly performed as long as a vehicle in front appears. Therefore, the set vehicle speed is repeatedly updated. Finally, the speed of the subject vehicle becomes the latest set vehicle speed at the time when the operation of the accelerator pedal 12a is turned off.), 
(see at least Kuze, para. [0052]: When it is determined that there is no vehicle in front (No in S103), the setting control unit 34 acquires the current subject vehicle speed detected by the vehicle speed sensor 11 and overwrites the current subject vehicle speed as a new set vehicle speed to the setting storage unit 35 (S111; the update of the set vehicle speed). In Step S111, the update of the set inter-vehicle time is not performed. As described above, until the operation of the accelerator pedal 12a is turned off, Steps S103 and S111 are repeatedly performed as long as a vehicle in front appears. Therefore, the set vehicle speed is repeatedly updated. Finally, the speed of the subject vehicle becomes the latest set vehicle speed at the time when the operation of the accelerator pedal 12a is turned off.).
Kuze does not explicitly disclose
the longitudinal guidance module including a driving path module configured to define a driving path ahead of the host vehicle.
Randler teaches
the longitudinal guidance module including a driving path module configured to define a driving path ahead of the host vehicle (see at least Randler, para. [0014]:  If the target object is approached in such a way that the ACC regulator is no longer able to regulate and thus an evasive maneuver is very likely to occur, the criticality is maximum. A maximum criticality is given by a value equal to or greater than 0.16* (1/s.sup.2). The traffic lane width is then narrowed by a maximum of one-half of the vehicle's width.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of the 

As per claim 2 Kuze does not explicitly disclose
wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path.
Randler teaches
wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path (see at least Randler, para. [0014]:  If the target object is approached in such a way that the ACC regulator is no longer able to regulate and thus an evasive maneuver is very likely to occur, the criticality is maximum. A maximum criticality is given by a value equal to or greater than 0.16* (1/s.sup.2). The traffic lane width is then narrowed by a maximum of one-half of the vehicle's width.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path of Randler in order to ensure rapid passing in ACC-controlled operation when the turn signal is not operated (see at least Randler, para. [0007]).

As per claim 3 Kuze discloses
wherein the dynamic function modifies the longitudinal guidance function by reducing the setpoint value for the time gap (see at least Kuze, para. [0060]: In this case, the inter-vehicle time when the driver depresses the accelerator pedal 12a to reduce the distance between the subject vehicle and the vehicle in front and takes his or her foot off the accelerator pedal 12a after the inter-vehicle distance reaches a desired value may be used as the set inter-vehicle time. As such, the driver can intuitively set the inter-vehicle time, which is a setting item of ACC.).

As per claim 5 Kuze discloses
wherein an input device for inputting the driver command is: (i) a device for detecting a position of a gas pedal of the vehicle, or a device for detecting a position of a hand grip of the vehicle (see at least Kuze, para. [0035]: The accelerator pedal sensor 12 detects the amount of depression (the degree of opening of the accelerator) of an accelerator pedal 12a. The accelerator pedal sensor 12 transmits the detected amount of depression as an accelerator pedal signal to, for example, the ACC ECU 30.), and 
(ii) for comparing the detected position to a threshold value (see at least Kuze, para. [0051]:  During the operation of the ACC device 1, as shown in FIG. 2, no process is performed until it is detected that the operation of the accelerator pedal 12a is turned on (No in S101). When it is detected that the operation of the accelerator pedal 12a is turned on (Yes in S101), first, the vehicle-in-front determination control unit 31 determines whether there is a vehicle in front (S103). In this case, the accelerator pedal sensor 12 may detect whether the operation of the accelerator pedal 12a by the driver is turned on or off. While the operation of the accelerator pedal 12a is maintained in an on state, a process including Step S101, Step S103, and the subsequent steps is repeatedly performed. & para. [0053]: In Step S103, when it is determined that there is a vehicle in front (Yes in S103), the setting control unit 34 acquires the current subject vehicle speed detected by the vehicle speed sensor 11, reads the set vehicle speed from the setting storage unit 35, and compares the current subject vehicle speed with the set vehicle speed (S105). When the current subject vehicle speed is higher than the set vehicle speed (Yes in S105), the setting control unit 34 overwrites the current subject vehicle speed as a new set vehicle speed to the setting storage unit 35 (S115; the update of the set vehicle speed). In this case, the setting control unit 34 acquires the current inter-vehicle time calculated by the vehicle-in-front determination control unit 31 and overwrites the current inter-vehicle time as a new set inter-vehicle time to the setting storage unit 35 (S115; the update of the set inter-vehicle time).).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuze, in view of Randler, further in view of US 2013/0024075A1 (“Zagorski”).
As per claim 4 Kuze does not explicitly disclose
wherein one of the conditions which has to be met for the modification of the longitudinal guidance function is that an absolute value of a lateral offset of the preceding vehicle is smaller than a certain threshold value.
Zagorski teaches
wherein one of the conditions which has to be met for the modification of the longitudinal guidance function is that an absolute value of a lateral offset of the preceding vehicle is smaller than a certain threshold value (see at least Zagorski, para. [0025]:  The ASCS 170 identifies objects proximate to the vehicle and provides various active safety controls (including adjustments for active safety systems such as automatic braking systems such as collision preparation systems (CPS), automatic steering systems such as enhanced collision avoidance (ECS) systems, and forward collision alert (FCA) systems) based at least in part on the identification of the objects in proximity to the vehicle.  para. [0065]: The sixth entry condition is whether an absolute value of a= lateral lane offset between the target object and the vehicle is less than a predetermined threshold. This predetermined threshold is preferably stored in the memory 252 of FIG. 2 as a stored value 262 thereof. In one preferred embodiment, this predetermined threshold is equal to 5.4 meters. The absolute value of the lateral lane offset is preferably calculated by the processor 250 of FIG. 2 during step 307 of FIG. 3. & para. [0069]: Conversely, if each of the entry conditions of step 404 are satisfied, then this serves as an indication that the target object may be a vehicle. & para. [0083]: If the target object does not comprise an individual not in a motor vehicle (for example, if the target object comprises an automobile or other motor vehicle), then active system functionality is utilized in accordance with one or more first thresholds (steps 320 and 322). Specifically, a time to collision is calculated (step 320), preferably by the processor 250 of FIG. 2. In addition, an active safety action is taken if the time to collision is less than a first predetermined threshold (step 322). The first predetermined threshold is preferably stored in the memory 252 of FIG. 2 as a stored value 262 thereof. In a preferred embodiment, the active safety action comprises the application of automatic braking using the braking system 160 of FIG. 1 based on instructions provided thereto by the processor 250 of FIG. 2, so as to provide a first rate of deceleration for the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of wherein one of the conditions which has to be met for the modification of the longitudinal guidance function is that an absolute value of a lateral offset of the preceding vehicle is smaller than a certain threshold value of Zagorski in order to tailor the active safety actions to particular types of detected objects (see at least Zagorski, para. [0002]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuze, in view of Randler, further in view of US 2017/0080941A1 (“Ono”).
As per claim 6 Kuze does not explicitly disclose
wherein the dynamic function varies the threshold value for the position of the gas pedal or the position of a hand grip, according to the situation.
Ono teaches
wherein the dynamic function varies the threshold value for the position of the gas pedal or the position of a hand grip, according to the situation (see at least Ono, para. [0031]: The pedal sensor 5 is a sensor that detects a pedal operation performed by the driver. As the pedal sensor 5, an accelerator pedal sensor, a brake pedal sensor, and a clutch pedal sensor are used. The pedal sensor 5 detects the operation amount of a pedal operation performed by the driver and outputs the pedal operation signal to the ECU 10. para. [0051-0052]: If it is determined in S14 that the host vehicle is not positioned in an acceleration-control-inhibited area, the preset vehicle-speed control processing is performed (S16). The preset vehicle-speed control processing refers to the processing for controlling the vehicle speed so that the host vehicle travels at a preset vehicle speed that is set in advance. For example, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the host vehicle travels at the preset vehicle speed and outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. On the other hand, if it is determined in S14 that the host vehicle is positioned in an acceleration-control-inhibited area, the acceleration inhibition control processing is performed (S18). The acceleration inhibition control processing refers to the acceleration-control-inhibition vehicle speed control of the host vehicle. For example, the vehicle speed control unit 18 performs vehicle speed control for maintaining the current vehicle speed of the host vehicle. More specifically, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the current vehicle speed of the host vehicle is maintained and then outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. This control signal causes the actuator 20 to operate to perform vehicle speed control so that the host vehicle maintains the current vehicle speed. In addition, the acceleration-control-inhibition vehicle speed control of the host vehicle may be the vehicle speed control for decelerating the host vehicle or may be the vehicle speed control for setting the upper limit value of the target acceleration to zero. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of wherein the dynamic function varies the threshold value for the position of the gas pedal or the position of a hand grip, according to the situation of Ono in order to avoid an unnecessary acceleration of the host vehicle to reduce the possibility that a driver has a feeling of strangeness (see at least Ono, para. [0013]).

As per claim 7 Kuze discloses
wherein: the dynamic function modifies the longitudinal guidance function by reducing the setpoint value for the time gap (see at least Kuze, para. [0060]: In this case, the inter-vehicle time when the driver depresses the accelerator pedal 12a to reduce the distance between the subject vehicle and the vehicle in front and takes his or her foot off the accelerator pedal 12a after the inter-vehicle distance reaches a desired value may be used as the set inter-vehicle time. As such, the driver can intuitively set the inter-vehicle time, which is a setting item of ACC.),
(see at least Kuze, para. [0061]: Step S115 is finally performed when a vehicle in front is present immediately before the operation of the accelerator pedal 12a ends and the speed of the subject vehicle is higher than the set vehicle speed. As such, when a vehicle in front is present, the accelerator pedal 12a is operated to accelerate the vehicle, and the speed of the subject vehicle is higher than the set vehicle speed, it is considered that the driver wants to reduce the distance between the subject vehicle and the vehicle in front and wants to continuously follow the vehicle in front after the distance between the subject vehicle and the vehicle in front is reduced. If the set inter-vehicle time is not updated, the inter-vehicle distance reduced by the operation of the accelerator pedal 12a returns to the original value and the inter-vehicle distance desired by the driver is not obtained. If the set vehicle speed is not updated, the speed of the subject vehicle is reduced to the set speed after the operation of the accelerator pedal 12a ends. Therefore, the upper limit (set vehicle speed) of the speed of the subject vehicle for following the vehicle in front is reduced. In this case, it may be difficult to follow the vehicle in front and the inter-vehicle distance desired by the driver is not obtained. Therefore, in Step S113, both the set inter-vehicle time and the set vehicle speed are updated. In this way, the driver can set the vehicle speed and the inter-vehicle time according to the sense of the driver.).
However Kuze does not explicitly disclose
the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path,
different threshold values for the position of the gas pedal or of the hand grip apply for the reduction of the width of the driving path.
Randler teaches
(see at least Randler, para. [0014]:  If the target object is approached in such a way that the ACC regulator is no longer able to regulate and thus an evasive maneuver is very likely to occur, the criticality is maximum. A maximum criticality is given by a value equal to or greater than 0.16* (1/s.sup.2). The traffic lane width is then narrowed by a maximum of one-half of the vehicle's width.),
different threshold values for the reduction of the width of the driving path (see at least Randler, para. [0020]: When ACC-regulated vehicle 1 approaches preceding vehicle 2 at a predefinable velocity and the distance drops below a predefinable value, plausibility check corridor 11 is reduced by a narrowing value 12 and thus preceding vehicle 2 is released.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path, different threshold values for the reduction of the width of the driving path of Randler in order to ensure rapid passing in ACC-controlled operation when the turn signal is not operated (see at least Randler, para. [0007]). 
Ono teaches
different threshold values for the position of the gas pedal or of the hand grip (see at least Ono, para. [0031]: The pedal sensor 5 is a sensor that detects a pedal operation performed by the driver. As the pedal sensor 5, an accelerator pedal sensor, a brake pedal sensor, and a clutch pedal sensor are used. The pedal sensor 5 detects the operation amount of a pedal operation performed by the driver and outputs the pedal operation signal to the ECU 10. para. [0051-0052]: If it is determined in S14 that the host vehicle is not positioned in an acceleration-control-inhibited area, the preset vehicle-speed control processing is performed (S16). The preset vehicle-speed control processing refers to the processing for controlling the vehicle speed so that the host vehicle travels at a preset vehicle speed that is set in advance. For example, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the host vehicle travels at the preset vehicle speed and outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. On the other hand, if it is determined in S14 that the host vehicle is positioned in an acceleration-control-inhibited area, the acceleration inhibition control processing is performed (S18). The acceleration inhibition control processing refers to the acceleration-control-inhibition vehicle speed control of the host vehicle. For example, the vehicle speed control unit 18 performs vehicle speed control for maintaining the current vehicle speed of the host vehicle. More specifically, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the current vehicle speed of the host vehicle is maintained and then outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. This control signal causes the actuator 20 to operate to perform vehicle speed control so that the host vehicle maintains the current vehicle speed. In addition, the acceleration-control-inhibition vehicle speed control of the host vehicle may be the vehicle speed control for decelerating the host vehicle or may be the vehicle speed control for setting the upper limit value of the target acceleration to zero. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of different threshold values for the position of the gas pedal or of the hand grip of Ono in order to avoid an unnecessary acceleration of the host vehicle to reduce the possibility that a driver has a feeling of strangeness (see at least Ono, para. [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668